               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF GEORGIA
                        COLUMBUS DIVISION

NADIA THORNTON,                  *

      Plaintiff,                 *

vs.                              *       CASE NO. 4:19-cv-128 (CDL)

HEALTHCARE STAFFING, INC.,       *

      Defendant.                 *


                             O R D E R

      Plaintiff contends that her former employer violated the

Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., by

placing her on leave and requiring her to undergo a medical

examination to determine whether she was fit for duty.       Because

Defendant has proferred a legitimate nondiscriminatory reason for

taking these actions and Plaintiff has failed to point to evidence

creating a genuine fact dispute as to whether these reasons were

pretextual, Defendant’s pending motion for summary judgment (ECF

No. 35) must be granted.     The following discussion explains in

more detail why.

                    SUMMARY JUDGMENT STANDARD

      Summary judgment may be granted only “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”    Fed. R. Civ.

P. 56(a).   In determining whether a genuine dispute of material
fact exists to defeat a motion for summary judgment, the evidence

is viewed in the light most favorable to the party opposing summary

judgment,    drawing   all   justifiable   inferences    in   the   opposing

party’s favor.    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986).      A fact is material if it is relevant or necessary to the

outcome of the suit.     Id. at 248.     A factual dispute is genuine if

the evidence would allow a reasonable jury to return a verdict for

the nonmoving party.     Id.

                             FACTUAL BACKGROUND

      Viewed in the light most favorable to Plaintiff, the record

reveals the following facts.      Defendant is an agency that provides

staffing services for organizations such as schools, prisons,

clinics, and residential communities that need healthcare workers.

Thornton Dep. 11:2-18, ECF No. 35-4.        Plaintiff began working for

Defendant in June 2016 and, shortly thereafter, Defendant assigned

her to work for the Cobb Douglas Community Service Board, a public

agency that provided services to children, adolescents, and adults

who   face     behavioral     challenges   or     have   intellectual    or

developmental disabilities.       Id. at 10:3-11:18.     The service board

then assigned Plaintiff to be a Client Support Worker II at a

facility that housed about 25 women with substance use disorders.

Id. at 14:20-25, 15:4-6, 38:10-15.         In this role, Plaintiff was

responsible for transporting residents to various meetings and

medical appointments and monitoring medication at the facility.


                                     2
Id. at 13:8-24, 19:11-19, 47:12-48:11.                 She transported residents

in company-owned vehicles, including a 15-passenger van.                           Id. at

40:6-9.    Plaintiff’s supervisor was Deborah Candies-McKissick, and

her human resources contact was Satina Lender.                      Id. at 54:3-13.

      Before she began working at the facility, Plaintiff completed

a two-week training session hosted by Defendant and the service

board.     Id. at 37:13-38:2.            As part of her training, Plaintiff

received a copy of an employee handbook from both the service board

and     Defendant.          Id.    at    40:17-41:5,      42:13-15.          Plaintiff

acknowledged and signed a form stating that if she was “taking

prescription or non-prescription medication that could affect

[her]    ability     to    perform      [her]   job    [she]    must      inform    [her]

supervisor before starting work.”               HealthCare Staffing Drug-Free

Workplace Educ. Summ., ECF No. 35-6; see Thornton Dep. 48:21-49:5.

Defendant’s medical examinations policy provided that “[e]mployees

who need to use prescription or nonprescription legal drugs while

at work must report this requirement to their supervisor if the

use   might    impair      their     ability    to    perform       the    job   safely.

Depending     on   the     circumstances,       employees      may    be   reassigned,

prohibited     from       performing     certain      tasks    or    prohibited      from

working if they are determined to be unable to perform their jobs

safely while taking prescription or nonprescription legal drugs.”

HealthCare Staffing Med. Examinations Pol’y ¶ 5, ECF No. 35-8 at

5 (hereinafter “Med. Examinations Pol’y”).


                                           3
       This     policy      further    provided      that   “[e]mployees    may   be

required to have a medical examination on other occasions when the

examination is job-related and consistent with business necessity.

For example, a medical examination may be required when an employee

is    exposed    to    toxic    or    unhealthful      conditions,     requests   an

accommodation for a particular disability, or has a questionable

ability to perform essential job functions due to a medical

condition.”       Id. ¶ 2.          The policy also stated that “[m]edical

examinations required by the company will be paid for by the

company and will be performed by a physician or licensed medical

facility designated or approved by the company.”                  Id. ¶ 4.

       Plaintiff was aware that Defendant could require her to submit

to a random drug test at any time.                Thornton Dep. 51:13-19.         And

she     filled        out    and      signed     a     “Medical   and      Physical

Examination/History Form” that explained that Defendant would use

her health information to “determine whether [she] can safely

perform    the    duties       of    the   job   for   which   [she]    [is]   being

considered.”       Med. & Physical Examination/Hist. Form 1 (June 6,

2016), ECF No. 35-5.           On this form, Plaintiff disclosed that she

suffered from persistent or severe headaches, wore glasses and

contacts, had painful joints, and was allergic to some medications

and pollen.           Id. Plaintiff also disclosed that she had been

diagnosed with fibromyalgia.               Thornton Dep. 30:17-22.




                                             4
     On September 21, 2016, Plaintiff had to visit the emergency

room because of severe pain caused by her fibromyalgia. Id. 74:23-

75:7, 75:19-25.   She had almost fallen over and experienced brief

paralysis that morning.    Id. at 75:8-17.   She informed Candies-

McKissick that she was going to the emergency room because she was

not feeling well, but she did not clarify that her visit was

related to her fibromyalgia or that she had experienced brief

paralysis or extreme pain.     Id. at 74:5-8.   Plaintiff does not

recall informing doctors at the emergency room that part of her

job involved transporting clients in vehicles.     Id. at 86:16-25.

When she left the hospital, Plaintiff was given pain medication

and a work release form stating that she could return to work in

two days without any restrictions.   Id. at 82:17-83:14; see Work

Release Form (Sept. 21, 2016), ECF No. 40-4 (indicating that

Plaintiff could return to work two days from September 21, 2016

with no restrictions).

     The next day, on September 22, 2016, Lender, the human

resources contact, instructed Plaintiff that she needed to take a

random drug test.   Id. at 79:23-80:10, 89:9-16.    Plaintiff told

Lender that she had some documentation about her trip to the

emergency room, and Lender gave her the drug test paperwork.    Id.

at 89:18-25, 90:9-10.     Around 4:00 or 5:00 p.m. that same day,

Plaintiff returned to the facility and gave Candies-McKissick an

emergency work release form stating that she could return to work


                                 5
without any restrictions.           Id. at 91:20-22, 92:14-18.           Candies-

McKissick, however, instructed Plaintiff to gather her things and

go home based on instructions from human resources, so Plaintiff

left the facility.         Id. at 93:2-20.     Neither party identified any

evidence explaining the reason that human resources had directed

that Plaintiff go home.         After sending Plaintiff home on September

22, Defendant did not schedule her to work again.                Id. at 162:19-

163:2.

       On   October   7,    2016,   Candies-McKissick     sent    an   email     to

Defendant’s human resources department expressing concerns about

Plaintiff’s medical conditions.             Reed Decl. Ex. A, Email from D.

Candies-McKissick to S. Ward (Oct. 7, 2016, 11:18 a.m.), ECF No.

35-18 at 6-7.         Candies-McKissick explained that Plaintiff had

informed her that she might have Multiple Sclerosis (“MS”), which

could cause her to pass out and prevent her from doing some tasks,

like driving or walking up steps, and that Plaintiff was taking

methylprednisolone and Acetaminophen-Hydrocodone.                Id.     Candies-

McKissick also reported that Plaintiff had an appointment in

November to find out if she had MS.            Id.

       Lender responded to Candies-McKissick’s email and noted that

Plaintiff had not informed her about the possible MS diagnosis and

that   she   could    provide    Plaintiff     with   medical    forms    that   a

physician could complete and return so that Lender could determine

whether Defendant could provide an accommodation under the ADA.


                                        6
Email from S. Lender to D. Candies-McKissick (Oct. 7, 2016, 11:52

a.m.), ECF No. 35-18 at 5-6.               Lender also noted that she was

familiar with the risks associated with MS and that it could be

dangerous to the safety of Plaintiff, clients, and others.                    Id.

Lender specified that “since she has disclosed some [] medical

conditions which could be hazardous to her own safety, we may need

her to remain home until we receive findings from her doctor.”

Id.    Plaintiff disputes this evidence.             She testified that she

never told anyone, including Candies-McKissick, that she had MS.

Thornton Dep. 101:17-19.          She also testified that, when she began

working for Defendant, the only medication that she took was 50

milligrams of Topomax.           Id. at 30:7-15, 31:16-19.

       After Candies-McKissick informed Lender about Plaintiff’s

medical conditions, Lender contacted Defendant’s head of human

resources, Brittney Campbell, about Plaintiff’s condition, and

Campbell directed that Plaintiff “not serve in that capacity until

she is medically cleared.”           Email from B. Campbell to S. Lender

(Oct. 7, 2016, 5:55 p.m.), ECF No. 35-18 at 5.               Four days later,

on    October    11,    Lender    sent   Plaintiff   a   “General   Release   of

Information” form that would authorize Plaintiff’s physician to

release medical information to Defendant to determine her fitness-

for-duty.       Letter from S. Lender to N. Thornton (Oct. 11, 2016),

ECF No. 35-10.         Plaintiff did not go see her physician or fill out

the form because she thought Defendant had terminated her health


                                          7
insurance on September 22, and she could not afford the $45 co-

pay to see her physician.           Thornton Dep. 107:16-18, 116:8-20,

140:2-8.

     If Defendant had paid for her doctor’s appointment, Plaintiff

testified that she would have gone to the medical appointment to

complete the form.      Id. at 163:13-16.       At some unspecified time,

Lender had a “vague conversation” with Thornton in which she

discussed Defendant paying for that appointment, but the outcome

of that conversation was unclear to Plaintiff.             Id. at 163:6-12

(“It was a vague conversation about the payment.               She was like,

well, you could just go.       You don’t need to have the documentation

or payment.       You can just go, and then we’ll worry about that

later.”).    And, as noted above, Defendant’s medical examinations

policy   explicitly    provided     that   Defendant   would   pay    for   any

required medical examinations.        Med. Examinations Pol’y ¶ 4.

     Plaintiff, however, thought that Lender had terminated her

employment because she refused to undergo the fitness-for-duty

examination, so she sought unemployment benefits with the Georgia

Department of Labor sometime in the first few weeks of October

2016.      Thornton Dep. 126:1-10.           As part of that application

process, Plaintiff indicated that Lender had discharged her.                Id.

at 127:7-19.      In response to a question that asked, “What did your

employer    say   to   you   that   caused    your   discharge,”     Plaintiff

responded, “Until I go back to the doctor and submit [to a fitness-


                                      8
for-duty examination], I cannot come back to work.”   Id. at 128:5-

12.   The Department of Labor determined that Plaintiff was not

eligible for unemployment benefits because she was “still on active

status” and had not received a separation notice from Defendant.

Id. at 130:7-15, 132:18-22; see Ga. Dep’t of Lab., Claims Exam’r’s

Determination, ECF No. 35-14 (indicating that Plaintiff was not

eligible for unemployment benefits as of October 9, 2016).        She

was still employed pending the status of a fitness-for-duty test,

and she was still receiving income.    Thornton Dep. 131:3-22.

      Lender emailed Plaintiff on October 17, 2016 asking her to

confirm whether she had received the release form and to let her

know if Plaintiff had any questions.    Email from S. Lender to N.

Thornton, (Oct. 17, 2016 10:18 a.m.), ECF No. 35-18 at 8.        Later

that same day, Lender emailed another employee, Cindy Ackerman,

summarizing the situation.   Email from S. Lender to C. Ackerman

(Oct. 17, 2016, 12:54 p.m.), ECF No. 46-1.   Lender explained that

Plaintiff had provided her with documentation from the hospital

regarding a “diagnosis of ‘Brief Paralysis’” and that Plaintiff

had spoken to Candies-McKissick about possibly having MS.         Id.

Lender also explained that Plaintiff had an appointment with a

neurologist on November 3, 2016 for further evaluation and that

she made the decision to place Plaintiff “in an ‘inactive’ work

status” pending the recommendation from her physician.    Id.




                                9
     On   October   26,   2016,   Ackerman   emailed   Lender   asking   if

Defendant was going to pay for the fitness-for-duty exam.           Email

from C. Ackerman to S. Lender (Oct. 26, 2016, 7:36 p.m.), ECF No.

46-1 at 2.   Lender responded that she had emailed the release form

to Plaintiff, but Plaintiff had not yet returned the form.          Email

from S. Linder to C. Ackerman, ECF No. 46-1 at 2.           Lender noted

that she wanted to send Plaintiff’s treating physician information

to request a fitness-for-duty examination and that Defendant was

not going to pay for the examination at that point.        Id.   She also

explained that Plaintiff had filed for unemployment benefits with

the Department of Labor.     Id.

     On October 28, 2016, Lender sent Plaintiff an email following

up on a previous phone conversation in which Lender acknowledged

Plaintiff’s verbal resignation from employment.           Email from S.

Lender to N. Thornton (Oct. 28, 2016), ECF No. 35-8 at 11.

Plaintiff responded to this email emphasizing that she had not

resigned.    Email from N. Thornton to S. Lender (Oct. 28, 2016,

5:09 p.m.), ECF No. 35-18 at 10-11. Plaintiff testified that prior

to this email exchange, Lender had threatened that Defendant was

going to fire Plaintiff if she did not complete the fitness-for-

duty form and that she would not receive unemployment benefits.

Thornton Dep. 96:7-22, 109:10-15.

     Plaintiff appealed the Department of Labor’s determination

that she was still employed on October 31, 2016.        Appeal Req. Form


                                    10
(Oct. 31, 2016), ECF No. 35-14 at 3.          On her appeal form, Plaintiff

explained   that   she    disagreed    with    the    Department      of   Labor’s

determination and that her human resources manager had informed

her that she needed to sign a medical release form and the only

way she could obtain a separation notice was by resigning or if

Defendant fired her.       Id. at 4.        She also explained that Lender

emailed her a resignation notice, but Plaintiff had not agreed to

resign.   Id.

     Defendant     paid   Plaintiff    $461.61       for   a   pay   period   from

September 18, 2016 to October 1.             Reed Dec. Ex. B, N. Thornton

Earnings Summ. (Oct. 7 & 24, 2016), ECF No. 35-18 at 13-14.                    For

a pay period from October 2, 2016 to October 15, Defendant paid

Plaintiff $444.25.        Id. at 14.        Her last day of employment was

October 15, 2016.     Both earnings summaries for these pay periods

include a line item for “Medical Gold” of $108.71 and, under a

section titled “Employer Paid Benefits,” a line item for “Employer

Paid Medical” of $166.79.      Id. at 13-14.

                                DISCUSSION

     Plaintiff alleges that Defendant discriminated against her by

placing her on leave and not allowing her to return to work because

of her disability of fibromyalgia and perceived disability of MS.1


1
 Plaintiff’s complaint also alleges that Defendant discriminated against
her by not applying its progressive discipline policy and by terminating
her. But she does not address those claims in her response to Defendant’s
motion for summary judgment, so they are abandoned. See Resol. Tr. Corp.
v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995) (“[G]rounds alleged


                                       11
“The ADA provides that covered employers shall not discriminate

against qualified individuals with a disability on the basis of

that disability.”     Jones v. Aaron's Inc., 748 F. App'x 907, 914

(11th Cir. 2018) (per curiam); see Carruthers v. BSA Advert., Inc.,

357 F.3d 1213, 1216 (11th Cir. 2004) (per curiam) (“Under the

‘regarded as’ prong [of the ADA], a person is ‘disabled’ if her

employer perceives her as having an ADA-qualifying disability,

even if there is no factual basis for that perception.”).

     “In    the   absence   of   direct      evidence   of   discrimination,

[courts] apply the burden-shifting framework established by the

Supreme Court in [McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973)] to ADA discrimination claims.”          Jones, 748 F. App’x at 914

(footnote    omitted).      Under     this    framework,     Plaintiff      must

establish a prima facie case of ADA discrimination, and if she

does, the burden of production shifts to Defendant to demonstrate

a legitimate, nondiscriminatory reason for its conduct.               Id.     If

Defendant   meets   this    burden,    then    Plaintiff     must   show    that

Defendant’s proferred rationale was pretext for discrimination.


in the complaint but not relied upon in summary judgment are deemed
abandoned.”).   The Court also notes that, for the first time in her
response to Defendant’s motion for summary judgment, Plaintiff asserts
that Defendant discriminated against her by requiring a fitness-for-duty
examination.   But Plaintiff’s complaint does not allege any facts or
claims based on the fitness-for-duty examination. See generally Compl.,
ECF No. 1. “A plaintiff may not amend her complaint through argument
in a brief opposing summary judgment.”     Gilmour v. Gates, McDonald &
Co., 382 F.3d 1312, 1315 (11th Cir. 2004) (per curiam). As such, the
Court only considers claims alleged in Plaintiff’s complaint and
addressed in her response to Defendant’s motion for summary judgment.


                                      12
Id.   To establish a prima facie case of discrimination, Plaintiff

must show that she was disabled, a “qualified individual” under

the ADA, and discriminated against based on her disability.                  Davis

v. Fla. Power & Light Co., 205 F.3d 1301, 1305 (11th Cir. 2000).

      Pretermitting whether Plaintiff has established a prima facie

case,     Defendant    has       clearly       articulated     a       legitimate,

nondiscriminatory     reason      for      placing     Plaintiff       on   leave.

Requiring an employee to undergo a medical examination for job-

related purposes and business necessity and placing that employee

on leave pending the outcome of the examination, as Defendant did

here, does not violate the ADA.              See 42 U.S.C. § 12112(d)(4)(A);

Owusu-Ansah v. Coca-Cola Co., 715 F.3d 1306, 1311 (11th Cir. 2013)

(finding an employer did not violate the ADA by requiring an

employee to undergo a psychiatric evaluation as a condition to

continued    employment    and    placing      him   on   leave    pending    that

evaluation process); Williams v. Motorola, Inc., 303 F.3d 1284,

1291 (11th Cir. 2002) (noting that an employer’s concerns about an

employee’s threatening behavior could have justified requiring a

medical examination); Watson v. City of Miami Beach, 177 F.3d 932,

935-36 (11th Cir. 1999) (determining that requiring a police

officer     to   undergo     a   fitness-for-duty         examination       and   a

tuberculosis     examination       did       not     violate      42    U.S.C.    §

12112(d)(4)(A)); Lyons v. Miami Dade Cnty. Fire Rescue Dep’t, 470

F. App’x 801, 803-04 (11th Cir. 2012) (per curiam) (finding an


                                        13
employee’s refusal to submit medical information in a fitness-for-

duty evaluation constituted a legitimate reason for termination

and   the   “fitness    evaluation   was   indisputably    related     to    a

legitimate concern of the [employer] about whether [the employee]

could perform her job-related duties”).

      It is undisputed that Defendant’s medical examination policy

tracks the ADA and specifies that Defendant could require an

employee to undergo a medical examination if he or she had “a

questionable ability to perform essential job functions due to a

medical condition.”       Med. Examinations Pol’y ¶ 2.        One of the

essential functions of Plaintiff’s job required her to operate

company vehicles, including a 15-passenger van, while transporting

clients to meetings and appointments.       Aware of Plaintiff’s recent

visit to the emergency room after she experienced brief paralysis

resulting from fibromyalgia, Defendant had a sufficient basis for

requiring Plaintiff to submit to a medical examination.                And a

desire and responsibility to protect the safety of Plaintiff and

her   passengers       certainly   qualifies   as   a     legitimate        and

nondiscriminatory reason for placing Plaintiff on leave pending

the outcome of a fitness-for-duty examination.            Thus, Defendant

has carried its initial burden, and to avoid summary judgment,

Plaintiff must point to evidence that creates a genuine fact

dispute as to whether Defendant’s reasons for the actions it took

were actually pretext for unlawful discrimination.         See Chapman v.


                                     14
AI Transp., 229 F.3d 1012, 1030 (11th Cir. 2000) (“A plaintiff is

not allowed to recast an employer’s proferred nondiscriminatory

reasons or substitute [her] business judgment for that of the

employer.    Provided that the proferred reason is one that might

motivate a reasonable employer, an employee must meet that reason

head on and rebut it, and the employee cannot succeed by simply

quarreling with the wisdom of that reason.”); see also Vaughn v.

FedEx Freight, Inc., 824 F. App'x 797, 801, 804-05 (11th Cir. 2020)

(per curiam) (plaintiff failed to cite any evidence of pretext

where employer disqualified him from working as a truck driver

after he attempted to commit suicide despite his own physician

clearing him to return to work without restrictions).

      Plaintiff points to the following evidence of pretext:              (1)

she   disputes   that   she   ever   told   anyone,    including    Candies-

McKissick, that she had MS; (2) she presented a work release form

from a doctor after her emergency room visit indicating that she

could return to work without any restrictions;2 and (3) Defendant

terminated   her   health     insurance     which     prevented    her   from

completing the medical examination that Defendant requested.




2
  Plaintiff also cites a “Work/School Physician’s Release” from a visit
to Midtown Neurology that was signed on September 9, 2015. She argues
that this document also cleared her to return to work without
restrictions.   But this document predates Plaintiff’s bout of brief
paralysis and Defendant’s MS-related concerns, so it does not create a
fact dispute on Defendant’s motivation for placing Plaintiff on leave
in 2016.


                                     15
      Plaintiff misunderstands the nature of her burden to produce

evidence of pretext.       The evidence must support a reasonable

conclusion that the reasons Defendant proffered for its decision

were not the true reasons but were manufactured as pretext for

discrimination.    None of the evidence that Plaintiff relies upon

rebuts the undisputed evidence that Defendant placed Plaintiff on

leave because of safety concerns.         Even if Candies-McKissick and

Lender were mistaken about Plaintiff potentially having MS, “an

employer's mistaken belief is insufficient to establish pretext.”

Vaughn, 824 F. App'x at 803.      Moreover, even if Candies-McKissick

had never reported that Plaintiff might have MS, Defendant would

have still been justified in placing Plaintiff on leave because it

knew that she     had recently visited the emergency room after

experiencing brief paralysis, a condition that would legitimately

concern any employer whose employees operated vehicles.                 Along

these same lines, although Plaintiff presented a release form from

the   hospital   stating   that   she    could   return   to   work   without

restrictions, it was not unreasonable, much less discriminatory,

for Defendant to place Plaintiff on leave pending another medical

examination to determine if it would be safe for her to continue

operating a vehicle to transport clients.            See id. at 801, 803

(finding no pretext even though employee’s personal physician

cleared him to return to work without restrictions).              Given the

uncertainty about Plaintiff’s medical condition, any reasonable


                                    16
employer   would      be    motivated    by    safety    concerns   under    these

circumstances. And Plaintiff has pointed to no evidence suggesting

that these legitimate reasons for its actions were pretextual.

       The termination of Plaintiff’s health insurance likewise does

not rescue her from her burden of producing evidence of pretext.

The Court first observes that the evidence in the record indicates

that Plaintiff had health insurance through at least October 15.

See Norton Earnings Summ. (Oct. 7 & 24, 2016).                 Furthermore, even

if the termination of her health insurance made it difficult, or

even financially impossible, for her to obtain the fitness-for-

duty   examination,        that   termination    does    not   demonstrate    that

Defendant placed her on leave because of discriminatory reasons

rather    than   legitimate       safety      concerns   consistent    with    its

nondiscriminatory policies.          Perceived unfairness does not equate

to pretext for unlawful discrimination.

       Simply put, Defendant claims that it had concerns about

Plaintiff’s ability to safely perform her job and placed her on

leave until it could be reassured by a fitness-for-duty medical

examination      as    authorized       by    Defendant’s      nondiscriminatory

employment policies.          Plaintiff has failed to point to evidence

from which a reasonable jury could conclude that Defendant’s

reasons for placing Plaintiff on leave were pretext for unlawful

discrimination.       And Plaintiff has otherwise failed to point to




                                         17
evidence that Defendant discriminated against her.     Accordingly,

Plaintiff’s claim cannot survive summary judgment.

                           CONCLUSION

    Defendant’s motion for summary judgment (ECF No. 35) is

granted.

    IT IS SO ORDERED, this 12th day of July, 2021.

                                    S/Clay D. Land
                                    CLAY D. LAND
                                    U.S. DISTRICT COURT JUDGE
                                    MIDDLE DISTRICT OF GEORGIA




                               18
